Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Response to Arguments
In view of the amendment to claims 1, 5, 10, 11 and 13, the 35 USC 112(f) interpretation and the 35 USC 112(a) rejection are withdrawn.
In view of the amendment to at least claims 1, 10 and 11, the arguments directed at the 35 USC 102/103 rejections are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 10 and 11 recite first receiving sheet information that includes a designation of a sheet accommodating device [i.e. feeding cassette] along with sheet information.  This received information is stored in the database.  The claims then include selecting the sheet information from that stored data [claims 1, 10 and 11] and selecting a sheet accommodating device [claims 1 and 10].  Each claim then further recites “allowing to register” or “restricting to register.”  However, the only use of the term “register” is found in the abstract, paragraph 0005 and claims 1, 10 and 11 as originally filed.  The Abstract states: “... a control apparatus and an image forming apparatus with sheet feeding cassettes includes a sheet data registration unit to register sheet data indicating an attribute of each print sheet, a sheet feeding cassette selection unit to select a sheet feeding cassette, and a sheet data selection unit to select sheet data about at least one type of print sheet from the registered sheet data.” As best understood, once the entered data has been stored in the database thereby making it subsequently “selectable,” it is now considered “registered” sheet data.  Thus, there appears to be no embodiment where sheet information that is selected from the database of registered sheet data is now subsequently allowed or restricted from being registered.  
Further, claims 1 and 10 additionally include the limitation of selecting an accommodating device after the sheet information/accommodating device has been stored.  There appears to be no embodiment where, after the data has been stored, where a selection of the accommodating device is provided that is also included in any decision to subsequently allow or restrict the data from being registered.  
Dependent claims 3-5 and 13-15 are rejected for failing to remedy the undisclosed embodiment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... wherein the user interface further selects sheet information from among a plurality of pieces of the sheet information stored in the database, whether the user interface further selects a sheet accommodating device from the plurality of sheet accommodating devices.” It is unclear the intent of the underlined portion of this limitation.  It appears that the term “whether” should be “wherein.”  For purposes of examination, the Examiner interprets the claim to so read.  Dependent claims 3-5 and 13-15 are rejected for failing to remedy the ambiguity of claim 1. 
Claims 1 and 10 recite “selecting sheet information” and “selecting a sheet accommodation device.”  As understood, the user is able to select registered sheet information as shown in Figure 8A.  There is no disclosure whereby a sheet accommodating device is selectable according to the steps provided.  The only disclosure of the selectability of the device is either 1) upon initial entry of the sheet information or 2) if, once a registered sheet is selected, the user also selected “edit 804” from the user interface.  Although Figure 13 also displays a cassette selection screen, this is only displayed for selection when the accommodation device wasn’t previously specified.  There is no apparent changed registration of any previously registered data.  Thus, it is unclear and indefinite how a registration or restriction thereof is to be accomplished since the data is already registered.
Claim 11 includes only the “selecting sheet information.”  The same unclear ambiguity and indefinite conditions as discussed above likewise apply.  The selected data is registered data.  There is no apparent changed registration of any previously registered data.  Thus, it is unclear and indefinite how a registration or restriction thereof is to be accomplished since the data is already registered.

Allowable Subject Matter
Claims 1, 3-5 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Specifically, the Examiner did not find prior art that anticipated or rendered obvious in the manner claimed reciting:
Claim 1: “... a database that stores sheet information including the setting value and identification information of the designated sheet accommodating device, wherein the user interface further selects sheet information from among a plurality of pieces of the sheet information stored in the database, wherein the user interface further selects a sheet accommodating device from the plurality of sheet accommodating devices, wherein the system allows to register the selected sheet information in accordance with the selected sheet accommodating device in a case where the selected sheet accommodating device is same as the sheet accommodating device corresponding to the identification information included in the selected sheet information, and wherein the system restricts to register the selected sheet information in accordance with the selected sheet accommodating device in a case where the selected sheet accommodating device is not same as the sheet accommodating device corresponding to the identification information included in the selected sheet information.”
Claims 10 and 11 are similarly cited as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672